DETAILED ACTION
Claim(s) 11-14 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura (USPGPub No. 2020/0221394) in view of Papasakellariou (US 20180124815 A1) in view of WANG (USPGPub No. 20200036489)

In regards to claim(s) 11, 12, 13, and 14, (Referring to Claim 13) Yoshimura teaches a system comprising a terminal and a base station, wherein:
the terminal comprises:
a receiving section that receives downlink control information (DCI) (Yoshimura [Fig. 1 and Par. 64 – Par. 69] teaches a system comprising a terminal and a base station, with the terminal receiving downlink physical channels transmitted for the base station. “[0064] In FIG. 1, the following downlink physical channels are used for downlink radio communication from the base station apparatus 3 to the terminal apparatus 1. The downlink physical channels are used by the physical layer for transmission of information output from the higher layer. [0065] Physical Broadcast Channel (PBCH) [0066] Physical Downlink Control Channel (PDCCH) [0067] Physical Downlink Shared Channel (PDSCH)”. Yoshimura [Par. 69] teaches where a receiver of the terminal receives DCI via one of the physical downlink physical channels, PDCCH, “[0069] The PDCCH is used to transmit Downlink Control Information (DCI). The downlink control information is also referred to as a DCI format. The downlink control information may include at least either a downlink grant or an uplink grant. The downlink grant is also referred to as a downlink assignment or a downlink allocation.” );
 a processor that determines, a parameter set corresponding to bit information included in the DCI among a plurality of parameter sets Yoshimura teaches where a terminal receives DCI transmitted by a base station and a processor that determines, based on a parameter set corresponding to bit information included in the DCI among a plurality of parameter sets related to uplink control channel resources (PUCCH), A PUCCH resource used for transmission of uplink control information “[0091] The first PUCCH format may be used to transmit the HARQ-ACK and/or the SR of up to 2 bits. FIG. 4 is a diagram illustrating a configuration example of the first PUCCH format according to one aspect of the present embodiment. In FIG. 4, the vertical axis represents a Frequency bandwidth. The frequency bandwidth may include a BandWidth (BW). The frequency bandwidth may include a BandWidth Part (BWP). The BW may be a frequency bandwidth given based on at least treaties and laws (such as Radio Act), as well as other regulations. The BW may be a frequency bandwidth defined in advance. The BWP may be a frequency bandwidth given based on at least a higher layer parameter and/or DCI. In FIG. 4”…“[0133]…In the seventh PUCCH format, the total number of OFDM symbols to which the PUCCH and the DMRS associated with the PUCCH are mapped may be given based on at least a higher layer parameter and/or DCI…The DCI may be transmitted on a Group common PDCCH. The DCI may include a configuration associated with the slot format.”);

a transmitter that transmits UCI using the determined PUCCH resource ([Fig. 4 - Fig. 14], [Par. 90] - [Par. 138], [Par. 202] also teach the transmitter transmitting the UCI using the PUCCH resource),
 and the base station comprises:
a transmitter that transmits the plurality of parameter sets to the terminal (Yoshimura teaches where a terminal receives DCI transmitted by a base station and a processor that determines, based on a parameter set corresponding to bit information included in the DCI among a plurality of parameter sets related to uplink control channel resources (PUCCH), A PUCCH resource used for transmission of uplink control information “[0091] The first PUCCH format may be used to transmit the HARQ-ACK and/or the SR of up to 2 bits. FIG. 4 is a diagram illustrating a configuration example of the first PUCCH format according to one aspect of the present embodiment. In FIG. 4, the vertical axis represents a Frequency bandwidth. The frequency bandwidth may include a BandWidth (BW). The frequency bandwidth may include a BandWidth Part (BWP). The BW may be a frequency bandwidth given based on at least treaties and laws (such as Radio Act), as well as other regulations. The BW may be a frequency bandwidth defined in advance. The BWP may be a frequency bandwidth given based on at least a higher layer parameter and/or DCI. In FIG. 4”…“[0133]…In the seventh PUCCH format, the total number of OFDM symbols to which the PUCCH and the DMRS associated with the PUCCH are mapped may be given based on at least a higher layer parameter and/or DCI…The DCI may be transmitted on a Group common PDCCH. The DCI may include a configuration associated with the slot format.” ),

The resource allocation feature of Yoshimura differs from the feature for the same of claim 13, in that Yoshimura is silent on the following: where the plurality of parameter sets are received via RC signaling, wherein each of the plurality of parameter sets includes information indicating PUCCH format, physical resource block (PRB) index, and symbol index, and where the plurality of parameter sets transmitted by the base station to the terminal are transmitted via RRC signaling.
Despite these differences similar features have been seen in other prior art involving resource allocation. Papasakellariou (US 20180124815 A1) [Par. 5] teaches a resource allocation feature where each of plurality of parameter sets includes information indicating a physical resource block index, index of a first frequency resource block and a symbol index, index of a first slot symbol
Thus it based upon the teachings of Papasakellariou it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify, Yoshimura to arrive at wherein each of the plurality of parameter sets includes information indicating PUCCH format, physical resource block (PRB) index, and symbol index, as similarly seen in Papasakellariou in order to provide a reliable template for allocating resources such as PRBs and symbols for the PUCCH.
The combined teachings of Yoshimura in view of Papasakellariou further differ from claim 13, in that the combined teachings are silent on the following: where the plurality of parameter sets transmitted by the base station to the terminal are transmitted via RRC signaling.
. Despite these differences similar features have been seen in other prior art involving resource assignment for a PUCCH.  WANG [Par. 114 – Par. 117] for example teaches a base station transmitting a plurality of PUCCH parameter sets via RRC signal to be received by a terminal. WANG further teaches transmitting DCI to determine a specific parameter set from the plurality of parameters sets configured by the RRC signaling, “[0117] In addition, it should be noted that an indication of a PUCCH resource selection may be carried on each PDCCH. Specifically, four PUCCH resources may be indicated for each transmission point in RRC signaling, and a PUCCH configuration set identifier is indicated in DCI. In the DCI, one bit is used to indicate a specific set to which a PUCCH resource indicated in a current PDCCH belongs, for example, config ID. Alternatively, three bits are used to indicate a PUCCH resource in the DCI. For example, 000 to 011 in the PDCCH are used to indicate one of four PUCCH resources in a first set, and 100 to 111 in the PDCCH 2 are used to indicate one of four PUCCH resources in a second set (joint indication).”
Thus based upon WANG it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Yoshimura to arrive at a processor that determines a parameter set corresponding to bit information in the DCI among a plurality of parameter sets received via RRC signaling, related to PUCCH resources and a transmitter that transmits the plurality of parameter sets to the terminal via the RRC signaling, in order to provide a reliable and well known means for the PUCCH resource configuration of Yoshimura.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476